DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed 03/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It appears Cite Nos. 2 and 3 for the US Patent Application Publications should be WO documents listed under Foreign Patent Documents. Furthermore, WO 2008/073685 A1 and WO 2006/135543 A2 have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.  The full non-patent literature document of Binauld has been provided in the attached PTO-892.
  
Claim Objections
Claims 1-14 are objected to because of the following informalities: in claim 1, steps “a.” and step “b.” include periods.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See MPEP § 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,”n” in the formula is not defined.
Regarding claim 3, “n” in the formula is not defined.
Regarding claim 4, it is unknown what the squiggly or wavy line means.  Additionally, “n” and “p” are not defined.
Regarding claim 10, the instant claim recites “An aqueous dispersion obtainable”.  It is unknown what the other ways the aqueous dispersion may be obtained. It is suggested to replace “obtainable” with “obtained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2012/0309900 A1).
	Regarding claims 1, 5, and 10, Noda discloses emulsion polymerization using a RAFT agent which forms a latex [0001, 0092].  Vinylidene fluoride is one of the vinyl monomers which may be used alone or in combination with another vinyl monomer [0075, 0078].  The RAFT agent can also be used as an emulsifying agent without the addition of another emulsifier [0082].  Even if an additional emulsifying agent is used, none of the ones mentioned are In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 6, Noda discloses the initiator includes a persulfate such as potassium persulfate or ammonium persulfate [0084].  As shown above, the amount of persulfate salt overlaps the claimed range.
Regarding claim 7, Noda discloses the initiator includes t-butyl peroxide, t-butylperoxyisopropyl carbonate, di-t-butyl peroxide, t-butyl peroxylaurate, lauroyl peroxide, succinic peroxide, cyclohexanone peroxide, or acetylacetone peroxide [0084].  As shown above, the amount of peroxide overlaps the claimed range.
	 
    
Claims 2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2012/0309900 A1) as applied to claim 1 above in view of Binauld, “Emulsion Polymerization of Vinyl Acetate in the Presence of Different Hydrophilic Polymers Obtained by RAFT/MADIX”, Macromolecules 2014, 47, 3461-3472.
Regarding claim 2, Noda discloses the process as shown above in claim 1.  Noda discloses the RAFT agent has the following formulas:

    PNG
    media_image1.png
    244
    439
    media_image1.png
    Greyscale

Z may represent an oxygen atom; R1 represents, when Z is other than a sulfur atom, a monovalent organic group having one or more carbons; R2 is a p-valent organic group having one or more carbons, and the p-valent organic group may comprise at least one oxygen atom, and may represent a high molecular weight substance; R3 represents, when Z is other than a sulfur atom, a q-valent organic group having one or more carbons; R4 represent a monovalent group 
	However, Noda does not disclose the hydrophilic block has the formula of instant claim 2.  Binauld teaches PEG-X MacroRAFT of the following formula:

    PNG
    media_image2.png
    200
    575
    media_image2.png
    Greyscale
 (Scheme 2, page 3467).  Binauld is concerned with surfactant-free emulsion polymerization using RAFT agent (Abstract).  
Noda and Binauld are analogous art concerned with the same field of endeavor, namely emulsion polymerization using a RAFT agent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try substituting the RAFT agent per the teachings of Noda with the PEG-X per the teachings of Binauld, and the motivation to do so would have been such compounds are functional equivalents of RAFT agents useful in the emulsion polymerization.  
Regarding claim 8, Noda discloses the process as shown above in claim 1.
	However, Noda does not disclose the latex particles of vinylidene fluoride polymer having an average particle size comprised between 20 and 300 nm.  Additionally, Binauld teaches the average diameter of the polymer particles are from 110-380 nm as shown in Table 3, page 3469.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the particle size would be a similar range as per the process per the teachings of Binauld.
Regarding claim 9 , Noda discloses the process as shown above in claim 1.

Regarding claim 11, Noda discloses the process as shown above in claim 1.
	However, Noda does not disclose the particles of vinylidene fluoride polymer have an average particle size from 20 to 300 nm and the dispersion has a solid content of 1 to 60 wt%.  Additionally, Binauld teaches the average diameter of the polymer particles are from 110-380 nm as shown in Table 3, page 3469. Additionally, Binauld teaches a surfactant free emulsion polymerization with the RAFT agent produced a solids content of 35-37 wt% (Abstract).      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the particle size and solid content would be a similar range as per the process per the teachings of Binauld.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2012/0309900 A1) as applied to claim 1 above in view of Lipscomb, “Microphase Separation Mode-Dependent Mechanical Response in Poly(vinyl ester)/PEO Triblock Copolymers, Macromolecules 2011, 44, 4401-4409 as evidenced by Le (US 2004/0171777 A1).
Regarding claim 3, Noda discloses the process as shown above in claim 1.
However, Noda does not disclose the hydrophilic block is of the formula of instant claim 3.

  
    PNG
    media_image3.png
    225
    345
    media_image3.png
    Greyscale
    (Scheme 1, page 4403).
Noda and Lipscomb are analogous art concerned with the same field of endeavor, namely RAFT polymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the RAFT agent per the teachings of Noda with the RAFT agent per the teachings of Lipscomb, and the motivation to do so would have been as Le suggests similar chain transfer agents may be used in either emulsion or solution polymerization [0021, 0129].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2012/0309900 A1) as applied to claim 10 above in view of Huang (CN 104610519 A, see machine translation for citation).
Regarding claim 12, Noda discloses the dispersion as shown above in claim 10.
	However, Noda does not disclose a membrane comprising the aqueous dispersion.  Huang teaches the film of PVDF may be used as a membrane [0003].  Noda and Huang are analogous art concerned with similar technical difficulty, namely block copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a membrane as per the teachings of Huang, and the motivation to do so would have been as Huang suggests PVDF is known to be used for membranes [0003].  The selection of a known material based on its suitability for its intended use supported a prima facie Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2012/0309900 A1) as applied to claim 10 above further in view of Le (US 2004/0171777 A1).
	Regarding claims 13-14, Noda discloses the process as shown above in claim 10.  Noda discloses polymers containing residual PEG unit may pose a problem of water absorptivity depending on the intended used [0006].  Therefore, it is implied that the residual PEG unit would be desirable depending on the intended use.  
	However, Noda does not disclose a membrane, coating or film comprising the aqueous dispersion.  Le teaches the polymer emulsion can be used as such, such as coatings which would form a film [0133].  Le is concerned with free radical polymerization process with characteristics of a living polymerization with chain transfer agents [0001].  Noda and Le are analogous art concerned with the same field of endeavor, namely free radical polymerization using similar chain transfer agents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resulting emulsion from emulsion polymerization as a coating or film as per the teachings of Le where the composition is used for clear coats, base coats, or where polymers are used in general [0133].	 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glauser (US 2005/0266038 A1) teaches a medical device comprising a coating (Abstract).  The coating material comprises a polymeric material such as PVDF-PEG [0026, 0029].
Amin-Sanayei (US 2007/0082993 A1) teaches an aqueous polymerization process.
Amin-Sanayei (US 2006/0281845 A1) teaches an aqueous polymerization process.
Dossi (US 2017/0081447 A1) teaches a method for emulsion polymerization of at least one fluoromonomer using at least one RAFT/MADIX agent.
Ameduri (US 2015/0119523 A1) teaches block copolymers.
Ferrari (US 2017/0253685 A1) teaches block copolymers.
Strickler (CA 2646836 A1) teaches fluorocarbon-containing block copolymers.
Destarac (US 2015/0011693 A1) teaches dispersed polymerization of halogenated vinyl monomers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767